Name: Commission Regulation (EEC) No 3812/88 of 6 December 1988 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 12. 88 Official Journal of the European Communities No ; L 337/7 COMMISSION REGULATION (EEC) No 3812/88 of 6 December 1988 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 9 December 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . 0 OJ No L 355, 17. 12. 1987, p. 19 . 8 . 12. 88No L 337/8 Official Journal of the European Communities ANNEX Code CN code Description '  l Amount of unit valu :s per 11 D kg net ECU frs/Lfrs Dkr DM FF Dr £ Irl Lit m I £ 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 1.170 1.180 1.190 1.200 1.200.1 1.200.2 1.210 1.220 1.230 1.240 1.250 1.260 1.270 2.10 2.20 2.30 2.40 2.50 2.60 2.60.1 0701 90 51 0701 90 59 0702 00 10 0702 00 90 0703 10 19 0703 20 00 ;x 0703 90 00 ex 0704 10 10 ix 0704 10 90 0704 20 00 0704 90 10 ex 0704 90 90 ex 0704 90 90 0705 11 10 0705 1 1 90 ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 1 1 0707 00 19 0708 10 10 0708 10 90 0708 20 10 0708 20 90 ex 0708 90 00 0709 10 00 ex 0709 20 00 ex 0709 20 00 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 10 0709 90 50 0709 90 70 ex 0714 20 00 ex 0802 40 0C ex 0803 00 1C ex 0804 30 Ot ex 0804 40 1C ex 0804 40 9( ex 0804 50 0( 0805 10 11 0805 10 21 0805 10 31 0805 10 4 : Mew potatoes Tomatoes Onions (other than sets) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cabbages Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans (Vigna spp., Phaseolus spp.) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Celery stalks and leaves Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole fresh Chestnuts (Castanea spp.) fresh Bananas (other than plan ­ tains), fresh Pineapples, fresh Avocados, fresh Guavas and mangoes, . fresh Sweet oranges, fresh :  Sanguines and semi ­ sanguines 18,66 43,39 8,91 133,99 23,89 24,64 44,76 29,30 129,08 30,45 64,42 52,66 21,56 93,61 42,75 298,57 105,36 56,00 91,15 515,88 241,13 77,26 93,40 660,65 56,83 32,53 62,78 92,32 83,58 35,70 53,26 144,71 209,23 29,7; 811 1 889 388 5 834 1 040 1 063 1 931 1 272 5 620 1 326 2 805 2 292 937 4 076 1 861 13 000 4 587 2 438 3 968 22 463 10 499 3 364 4 067 28 685 2 474 1 412 2 733 4019 3 639 1 554 2 31 S 6 301 9 11 ( 1 29" 147,08 347,68 71,44 073,56 191,47 194.92 355,63 234,38 034,22 244,04 516.19 421.93 170,68 750,02 342,53 2 392,24 844.20 448,73 730,33 4 1 33,4C 1 932,06 619.06 748,41 5 250,3 * 455,3^ 259,5: 503,0'' 739,7 : 669,6! 286,01 426.7 1 159,5 1 676,4 236,9 38,71 90,19 18,53 278,48 49,66 50,89 92,23 60,70 268,28 63,30 133,90 109,45 44,80 194,55 88,85 620,55 218,98 116,40 189,44 1 072,21 501,17 160,58 194,14 1 368,47 118,11 67,57 130,48 191,88 173,71 74,21 110,70 300,77 434,86 61 ,8S 130,48 308,07 63,30 951,26 169,66 171.59 312.60 207,51 916,40 216,24 457,38 373,86 1 5 1 ;0 1 664,57 303,51 119,71 748,03 397.61 647,13 I 662,51 711,95 548,54 663.15 I- 657,88 403,46 229,50 445,73 655.44 593,39 253 .45 378.16 1 027,41 1 485,4; 209,89 3 098 7 507 I 542 »3 181 4 134 4 055 7 362 5 043 22 331 5 269 II 146 9 110 3 583 16 195 7 396 51 655 18 228 9 689' 15 769 89 251 41 718 13 367 16 160 110 953 9 832 5 422 10 862 15 972 14 46C 6 177 9 21 ' 25 037 36 19 ? 4 95&lt; 14,41 33,69 6,92 04,02 18,55 19,14 34,82 22,74 00,21 23,64 50,01 40,88 16,69 72,67 33,19 231,80 81,80 43,48 70,76 400,52 187,21 59,98 72,52 510,76 44,12 25,30 48,74 71,67 64,89 27,72 41,35 112,35 162,44 23,08 28 738 66 661 13 697 105 833 36 712 37 482 68 116 45 161 198 291 46 791 98 968 80 896 33 191 143 801 65 673 458 662 161 858 86 034 140 025 792 492 370 431 118 693 143 493 022 231 87 302 50 234 96 447 141 825 128 399 54 850 81 827 222 311 321 414 45 908 43,65 101,71 20,90 314,08 56,01 57,16 103,74 68,44 302,57 71,39 151,01 123,44 50,50 219,42 100,21 699,87 246,98 131,28 213,66 209,26 565,24 181,11 218,95 542,93 133.21 75,81 147,16 216,41 195,92 83,69 124,86 339.22 490,44 69,88 2,49 » 8,10 5,77 86,77 15,47 17,15 31,19 19,24 83,59 19,72 41,72 34,10 14,33 60,62 27,68 93,36 68,23 36,27 59,0^3 $34,1 1 156,17 50,04 60,4S 437,30 36,8C 21 ,4( 40,6( 59,75 54,i : 23,i : 34,4! 93,72 135,51 19,2 8 . 12. 88 Official Journal of the European Communities No L 337/9 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 36,74 1 599 294,40 76,36 260,86 6 356 28,52 56 445 86,13 23,79 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.70.4 0805 10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90  Others Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and Wilkings  Tangerines and others 37,54 51.30 38,26 71.31 120,33 1 634 2 234 1 665 3 113 5 239 300,82 411,09 306,54 568,29 964,14 78,03 106,63 79,51 148,47 250,10 266,55 364,25 271,62 503,48 854,30 6 495 8 876 6 619 11 890 20 818 29,15 39,83 29,70 55,37 93,42 57 677 78 818 58 774 110 122 184 854 88,00 120,26 89,68 167,62 282,07 24,31 33,22 24,77 46,11 77,93 2.80 2.85 2.90 2.90.1 2.90.2 2.100 ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes 43,26 167,40 41,62 58,01 120,86 1 883 7 289 1 812 2 525 5 262 346,60 1 341,28 333,48 464,80 968,39 89,91 347,93 86,50 120,57 251,20 307,12 1 188,48 295,49 411,85 858,07 7 484 28 962 7 200 10 036 20 910 33,58 129,97 32,31 45,03 93,83 66 455 257 162 63 938 89 116 185 669 101,40 392,40 97,56 135,98 283,31 28,01 108,41 26,95 37,57 78,27 2.110 2.120 2.120.1 2.1202 2.130 0807 10 10 ex 080710 90 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 Water-melons Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  Other Apples 13,01 49,44 106,67 67,51 565 2 152 4 644 2 939 103,78 396,12 854,69 540,94 26,98 102,75 221,70 140,32 91,95 350,99 757,32 479,32 2 192 8 553 18 455 11 680 10,05 38,38 82,81 52,41 20 118 75 948 163 868 103 715 30,42 115,89 250,04 158,25 8,53 32,01 69,08 43,72 2.140 2.150 2.160 2.170 2.180 2.190 2.200 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 0809 10 00 0809 20 10 0809 20 90 ex 0809 30 00 ex 0809 30 00 0809 40 11 0809 40 19 0810 10 10 0810 10 90 Pears (other than the Nashi variety (Pyrus Pyrifolia)) Apricots Cherries Peaches Nectarines Plums Strawberries 59,71 31,51 226,44 211,86 62,60 222,31 374,52 2 600 1 376 9 859 9 224 2 731 9 680 16 307 478,43 251,17 1 814,33 1 697,47 495,21 1 781,22 3 000,77 124,10 65,62 470,64 440,32 130,52 462,05 778,40 423,92 222,52 1 607,63 1 504,09 439,90 1 578,30 2 658,91 10 330 5 255 39 176 36 653 10 461 38 461 64 795 46,36 24,47 175,80 164,48 48,51 172,60 290,77 91 729 48 671 347 859 325 454 96 306 341 512 575 334 139,97 74,08 530,80 496,61 147,36 521,11 877,90 38,67 20,38 146,65 137,21 40,75 143,98 242,55 2.210 2.220 2.230 2.240 2.250 0810 40 30 0810 90 10 ex 0810 90 90 ex 0810 90 90 ex 0810 90 90 Fruit of the species Vacci ­ nium myrtillus Kiwi fruit (Actinidia chinensis Planch.) Pomegranates Khakis Lychees 275,20 139,09 91,62 139,75 259,53 11 982 6 056 3 989 6 085 11 278 2 204,98 1 114,47 734,10 1 119,77 2 066,46 571,97 289,09 190,42 290,47 537,59 1 953,78 987,51 650,47 992,20 1 828,41 47 611 24 064 15 851 24 178 43 683 213,66 107,99 71,13 108,50 200,54 422 758 213 677 140 748 214 692 402 032 645,08 326,05 214,76 327,59 .606,67 178,23 90,08 59,33 90,51 171,50